Citation Nr: 1020028	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-37 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a right ankle 
sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to November 
1988.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in September 2007 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which denied the benefits sought on appeal.

In March 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is in the claims file.

The issue of service connection for a right ankle sprain is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current low back disability, which first 
manifested many years after service, was not caused and/or 
aggravated by service. 

2.  The Veteran's current left knee disability, which first 
manifested many years after service, was not caused and/or 
aggravated by service, and there is no legal basis to allow 
an award as secondary to low back disability.




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009). 

2.  A left knee disability was not incurred in or aggravated 
by active military service, and is not proximately due to or 
the result of any service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter 
dated in March 2007.  The Veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  Additionally, the Veteran was notified 
that VA would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the general provisions for 
the effective date of a claim and the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records, VA treatment records, and records from 
Bexar County Hospital.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  

The Veteran was afforded a VA examination relative to his 
claims of service connection in August 2007.  The Board notes 
that the VA examination report contains sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and features of the disabilities on appeal to provide 
probative medical evidence adequate for rating purposes.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for arthritis, including spondylosis, and 
degenerative joint disease, if the disability is manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant/Veteran.

Low Back Disability

The Veteran seeks service connection for a low back 
disability, asserting that such disability was incurred 
during his active duty service.

The Veteran's service treatment records show he was seen in 
service for back pain on three occasions: (1) in March 1979, 
when he complained of low back pain of 5 days' duration after 
carrying heavy furniture up four flights of stairs, and was 
diagnosed as having a mild low back strain; (2) in April 
1983, when he was seen for nagging low back pain of one month 
duration and straightening of the lordotic curve with an 
undetermined origin for the pain, and was determined to have 
chronic stiff back syndrome with a low back strain localized 
to the lumbar paraspinal region; and (3) in December 1984, 
when he complained of pain after playing basketball the day 
before and was given a diagnosis of right lateral dorsi and 
teres major muscle strain.  On service separation in May 
1988, the Veteran specifically denied a history of recurrent 
back pain and a back disability was not found on examination.

On the basis of this evidence, a low back disability was not 
affirmatively shown to have been present during service.  
Therefore, service connection under 38 U.S.C.A. § 1131 and 38 
C.F.R. § 3.303(a) is not established.  

As there is evidence of a low back strain in service, the 
principles of service connection pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) 
apply.  However, the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify a chronic disability, despite the diagnosis of 
"chronic stiff back syndrome," inasmuch as there were only 
three isolated entries and no back disability was mentioned 
on the Veteran's separation examination.  Thus, the Board 
finds that the fact of chronicity in service under 38 C.F.R. 
§ 3.303(b) is not adequately supported by the record.

Hence, in order for the Veteran to prevail on a claim of 
service connection, there must be evidence of continuity of 
symptomatology after service or a medical opinion linking any 
current low back disability to the Veteran's military 
service.  

The evidence in favor of continuity consists of the Veteran's 
statements and testimony that the back pain which began in 
service persisted through his lumbar fusion and is still 
present today.  In particular, at the March 2010 Travel Board 
hearing, the Veteran testified that he first experienced back 
pain in service after a detail involving carrying furniture 
up four flights of stairs.  He served as medic in the 
military and relied on self-help treatment for most of his 
pain in service, using ice, exercises learned in physical 
therapy, and over-the-counter painkillers.  He testified that 
he first sought medical treatment for his back pain in 1988 
after hearing a pop when he bent down to pick something up; 
the doctor discovered a ruptured disc.  

The first post-service medical treatment of record for low 
back disability was a consultation with a spinal surgeon in 
June 2000, when the Veteran reported low back pain for the 
past two years after lifting heavy objects, with occasional 
radiation down the right leg.  At that time, an MRI showed a 
black disc at L4-5 and shortly thereafter a posterior lumbar 
interbody fusion at L4-5 was performed.

On August 2007 VA examination, the Veteran described his pain 
as an electrical spasm to the left of the midline at the 
lumbosacral junction in his lower back, which was present 3 
to 4 days per week and usually lasted all day, averaging 7 
out of 10 in intensity.  He also reported an incident in May 
1988 in which he felt a pop in his low back after lifting a 
50 pound box of tile, leading to self-imposed bed rest, then 
physical therapy and epidural steroid injections.  The VA 
physical examination showed normal gait and posture, as well 
as some inconsistencies between the Veteran's manifestations 
of injury between the directed examination and when he was 
unaware of being observed.  On range of motion testing he 
demonstrated flexion to 80 degrees with pain starting at 60 
degrees, extension to 30 degrees, side bending to 25 degrees 
bilaterally, and rotation to 25 degrees bilaterally.  The 
neurological tests were normal other than hypesthesia over 
the femoral cutaneous nerve.  The examiner diagnosed a failed 
lumbar fusion and offered the opinion that the episodes of 
back pain in service did not cause the current low back 
disability, as they were minor, were not the result of 
significant injury, and were too remote in time from the 
lumbar fusion to be related to it.  

In addition, the absence of documented symptoms from 1988 to 
2000 interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.)

The Board notes the reference in the VA examination report to 
an injury in May 1988 which, if accurate, would suggest an 
additional injury in service.  However, this reference is 
based on the Veteran's report and the service treatment 
records do not support the occurrence of such an injury prior 
to service separation, nor do they reflect physical therapy 
or epidural steroid injections on or after the dates 
indicated.  However, both the June 2000 private surgical 
report and a January 2008 VA treatment record indicate a 
reported history of back pain beginning after heavy lifting 
in 1998, demonstrating the likelihood that there was a 
confusion between the two dates.  Regardless of the date of 
this additional injury, however, the VA examiner considered 
it in rendering his opinion at the examination, and still 
found that no causal connection between the Veteran's current 
low back disability and his back injuries in service. 

In balancing the lay evidence of the Veteran's statements and 
testimony against the absence of medical evidence of 
continuity of symptomatology, the Board finds that the 
evidence against continuity outweighs the Veteran's 
statements and testimony of continuity.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of 
medical documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  

Notably, the Veteran's testimony to persistent and recurrent 
low back pain since service directly contradicts his May 1988 
report upon separation, wherein he denied a history of 
recurrent back pain.  It also inconsistent with his 
postservice medical records which, in addition to failing to 
reflect any treatment for low back pain until 2000, reflect 
the Veteran's own history at that time that his low back pain 
had been present for two years after lifting heavy objects.  

In resolving this conflict in testimony, the Board finds that 
the Veteran's statements upon separation hold a greater level 
of reliability as the statement was made contemporaneous in 
time to the events in question and are consistent with the 
overall treatment record.  Furthermore, as a general matter, 
the separation examination report was generated with a view 
towards ascertaining the Veteran's then-state of physical 
fitness; it is akin to a statement of diagnosis or treatment 
and is therefore of increased probative value, reflecting the 
Veteran's then state of physical fitness.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).

For these reasons, service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established 
as the most credible and persuasive lay and medical evidence 
establishes that a chronic low back disability first 
manifested many years after service.

As for service connection based on a disability first 
diagnosed after service under 38 C.F.R. § 3.303(d), although 
the Veteran is competent to describe symptoms of a 
disability, such as low back pain, a ruptured disc is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the Veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case the law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

The Veteran argues that his current back problems are related 
to the low back complaints in service.  Where as here, there 
is a question of medical causation, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), and no factual foundation 
has been established to show that the Veteran is qualified 
through education, training, or experience to offer a medical 
opinion, competent medical evidence is required to 
substantiate the claim.

In this instance, there is no competent medical evidence that 
the Veteran's current low back disability is related to 
service.  However, there is competent medical evidence in the 
form of the August 2007 VA examiner's opinion that it is not 
related to service.  As this opinion is supported by a 
rationale, detailed and consistent with other evidence of 
record, the Board finds it to be of more probative value than 
the Veteran's unsupported assertions regarding causation.

Finally, it is not clear from the medical evidence whether 
the Veteran's low back disability includes arthritis or 
degenerative disc disease.  Regardless, as the evidence does 
not show that the low back disability was manifest to a 
compensable degree within one year of service separation, 
service connection under 38 C.F.R. §§ 3.307 and 3.309 is not 
established.

In light of the foregoing, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Left Knee Disability

The Veteran seeks service connection for a left knee 
disability, asserting that such disability was caused or 
aggravated by the low back disability discussed above.

Preliminarily, the Board notes that the Veteran's service 
treatment records show treatment for a knee sprain in 
November 1979, but do not specify which knee was injured.  On 
service separation in May 1988, the Veteran did not report 
any left knee disability in his medical history questionnaire 
nor was one noted on the separation examination.

On the basis of this evidence, a left knee disability was not 
affirmatively shown in service and direct service connection 
under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not 
warranted.

Moreover, with only one complaint of knee pain shown in 
service, chronicity of disability has not been established.  
The only evidence of record regarding post-service treatment 
is a complaint in August 2007 of left knee pain with mild 
effusion.  The Veteran has not indicated a continuity of 
symptomatology since service, instead testifying at the March 
2010 Travel Board hearing that his left knee began to be 
affected by his low back disability in 1996 or 1998.  Thus, 
direct service connection warranted under the provisions of 
38 C.F.R. § 3.303(b) is also not warranted.

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc). 

On August 2007 VA examination, the Veteran reported that he 
began experiencing pain in his left leg, currently localized 
to the knee area, after his back surgery, in approximately 
2001.  Physical examination showed no evidence of instability 
or synovitis, but there was tenderness and mild effusion.  
The examiner diagnosed left knee effusion without instability 
and offered the opinion that any disability was "non-
existent" except for mild effusion.  Inasmuch as the low 
back condition was not related to the Veteran's military 
service, the left knee disability could not be considered 
secondary to the low back.  Moreover, the service treatment 
records showed no reason to directly attribute his left knee 
condition to his military service.

Inasmuch as this decision determines that service connection 
is not warranted for the Veteran's low back disability, 
secondary service connection for a left knee disability as a 
result of the low back disability is also not warranted.  As 
a matter of law, the Veteran has no legal entitlement to this 
disability on a secondary basis.  

In light of the foregoing, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.



REMAND

In regards to the Veteran's right ankle claim, the August 
2007 VA examiner diagnosed a right ankle fracture, resolved 
without sequelae, which was directly related to the Veteran's 
active duty service.  The Veteran has described symptoms of 
pain, swelling, and a give-way sensation, and the August 2007 
X-ray showed joint space narrowing, osteophyte projections 
off the medial talus, and anterior calcaneal spurs.  Based on 
this evidence, it is unclear whether the Veteran has a 
current disability for which service connection can be 
granted which is represented by the X-ray findings and the 
Veteran's complaints.  A remand for clarification of the 
examiner's opinion is in order.  

In addition, the Board notes that at the Travel Board hearing 
in March 2010, the Veteran testified that he participated in 
a study of his right ankle injury in approximately 1980.  
Records of this study would be highly probative on the issue 
of service connection, and they should be obtained on remand, 
if possible.  


Accordingly, the case is REMANDED for the following action:

1. The RO should assist the Veteran in 
obtaining records related to his study 
participation in an ankle study conducted 
at Brooke Army Medical Center in 1980.  In 
addition, the RO should obtain the 
Veteran's VA clinical records of treatment 
for right ankle disability since October 
2008. 

2.  Once this development has been 
completed, the RO should, if possible, 
return the Veteran's claims file to the 
examiner who performed the August 2007 VA 
examination report for an addendum which 
clarifies whether the Veteran has, or at 
any point during the appeals period had, a 
disability of the right ankle for which 
service connection can be granted.  The 
examiner is asked to review any additional 
medical records obtained pursuant to the 
development set forth above and comment on 
any significant findings therein.  The 
examiner is also asked to address the 
significance of the swelling and pain 
complained of by the Veteran and the 
osteophytes and calcaneal spurs shown on 
X-ray in relation to the issue of a 
current disability.  

If the examiner is unavailable or unable 
to provide a clarifying opinion, the RO 
should schedule the Veteran for an 
additional VA examination to determine if 
a current disability of the right ankle 
attributable to or aggravated by the 
recurrent ankle sprains in service is 
manifested.

The examiner should review the claims file 
and provide the rationale for all opinions 
rendered.

3. On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the Veteran, 
then provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


